                                          Case 3:21-cv-00213-AGT Document 18 Filed 03/10/21 Page 1 of 2




                                   1
                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                   6     ORLANDO GARCIA,                                     Case No. 21-cv-00213-AGT
                                                         Plaintiff,
                                   7
                                                                                             ORDER (1) VACATING MARCH 8,
                                                 v.                                          2021 ORDER ACCEPTING
                                   8
                                                                                             PLAINTIFF’S UNTIMELY
                                   9     CHSP UNION SQUARE II LLC, et al.,                   OPPOSITION AND (2) RESETTING
                                                                                             HEARING TO MARCH 19, 2021
                                                         Defendants.
                                  10
                                  11
                                  12          On March 8, 2021, the Court issued the following order regarding plaintiff’s late-filed
Northern District of California
 United States District Court




                                  13   opposition to defendants’ pending motion to dismiss:

                                  14                  On February 7, 2021, defendants filed a motion to dismiss. ECF No.
                                                      10. Pursuant to Civil Local Rule 7-3(a), plaintiff’s opposition was
                                  15                  due 14 days later, on February 22, 2021. On March 5, 2021, nearly
                                                      two weeks after that due date and four days after defendants filed their
                                  16                  timely reply brief, ECF No. 13, plaintiff filed an untimely opposition
                                                      which explains that plaintiff’s counsel missed the opposition deadline
                                  17                  because “[h]e was affected by the historic storm and power outage
                                                      that hit Texas” and “had no access to his files, his office server, his
                                  18                  list of tasks due and so forth” during that time, ECF No. 14 at 7. Given
                                                      this explanation, the Court will accept plaintiff’s late-filed opposition,
                                  19                  but plaintiff’s counsel is cautioned that future missed deadlines may
                                                      result in sanctions or other relief as appropriate.
                                  20
                                                      The Court will also allow defendants to file an optional response to
                                  21                  plaintiff’s opposition, which should not exceed 14 pages and is due
                                                      by March 22, 2021. The March 19, 2021 hearing on defendants’
                                  22                  motion to dismiss is hereby continued to April 9, 2021 at 10:00 a.m.
                                  23   ECF No. 15.

                                  24          Yesterday, defendants filed a response to plaintiff’s opposition (ECF No. 17), along with a

                                  25   detailed declaration from their counsel, Philip Stillman (ECF No. 17-1), which responds to

                                  26   statements by plaintiff’s counsel (Russell Handy) regarding plaintiff’s late-filed opposition and

                                  27   asks the Court to reset the hearing on defendants’ motion to dismiss to the original hearing date of

                                  28   March 19, 2021.
                                          Case 3:21-cv-00213-AGT Document 18 Filed 03/10/21 Page 2 of 2




                                   1          In light of the concerning assertions in Mr. Stillman’s sworn declaration, the Court vacates

                                   2   its March 8, 2021 order at ECF No. 15 and resets the hearing on defendants’ motion to dismiss

                                   3   from April 9, 2021 to March 19, 2021 at 10:00 a.m., as originally noticed. At the hearing,

                                   4   plaintiff’s counsel shall be prepared to address plaintiff’s untimely opposition.

                                   5          IT IS SO ORDERED.

                                   6   Dated: March 10, 2021

                                   7
                                                                                                     ALEX G. TSE
                                   8                                                                 United States Magistrate Judge
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         2
